Order unanimously reversed and the motion for discovery and inspection denied. We think the extraordinary remedy of discovery and inspection is unnecessary in the circumstances in this ease. Application may be made for modification of the order for examination before trial so as to enable plaintiff to compel production of books and records before the referee named by Special Term, who will supervise the use of same for the limited purposes provided in section 296 of the Civil Practice Act. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ.